Exhibit 10.5

For Use Outside the United States

AUTODESK, INC.

EMPLOYEE QUALIFIED STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

 

_____ Original Application

   Date: ____________________________

_____ Change in Payroll Deduction / Approved Contribution Rate

  

_____ Change of Beneficiary(ies)

  

 

1. I, __________________________________ hereby elect to participate in the
Autodesk, Inc. (collectively, with its subsidiaries and affiliates, the
“Company”) International Employee Stock Purchase Plan (the “Stock Purchase
Plan”), a sub-plan of the Company’s 1998 Employee Qualified Stock Purchase Plan,
and subscribe to purchase shares of the Company’s Common Stock, without par
value, in accordance with this Subscription Agreement and the Stock Purchase
Plan.

 

2. I hereby authorize payroll deductions from each paycheck in the amount of
_____% (maximum 15%) of my Compensation on each payday during the Offering
Period in accordance with the Stock Purchase Plan. Such deductions are to
continue for succeeding Offering Periods until I give written instructions for a
change in or termination of such deductions.

Alternatively, for countries in which payroll deductions are not permitted and
other methods of contributions have been approved by the Board:

 

[2. I hereby make a direct cash/check contribution in the amount of _______. I
will provide these funds with the submission of this Subscription Agreement. I
will continue to contribute at this rate for succeeding Offering Periods until I
give written instructions for a change in or termination of such contributions.
I understand that my contribution rate may not exceed the limit set forth in the
Stock Purchase Plan or otherwise communicated to me by the Company]

 

3. I understand that any payroll deductions or approved contributions through
other means shall be accumulated for the purchase of shares of Common Stock,
without par value, at the applicable purchase price determined in accordance
with the Stock Purchase Plan. I further understand that, except as otherwise set
forth in the Stock Purchase Plan, shares will be purchased for me automatically
on each Exercise Date of the offering period unless I otherwise withdraw from
the Stock Purchase Plan by giving written notice to the Company for such
purpose.

 

4.

I understand that my participation in the Stock Purchase Plan is in all respects
subject to its terms. Any interpretation of this Subscription Agreement shall be
made in accordance with the Stock Purchase Plan. In the event there is any
contradiction between the provisions of this Subscription Agreement and the
Stock Purchase Plan, the provisions of

 

-1-



--------------------------------------------------------------------------------

 

this Subscription Agreement shall prevail. All capitalized terms used in this
Subscription Agreement that are not defined herein have the meanings defined in
the Stock Purchase Plan. I understand that I may withdraw from the Stock
Purchase Plan and have payroll deductions or other approved contributions
refunded (without interest) on the next payroll date following notice of
withdrawal at any time during the Offering Period.

 

5. Shares purchased by me under the Stock Purchase Plan should be issued in the
name(s) of:

________________________________________________________________________________________

 

6. The Company shall assess tax and social insurance liability and requirements
in connection with my participation in the Stock Purchase Plan, including,
without limitation, tax liability associated with the subscription, purchase, or
sale of shares acquired under the Stock Purchase Plan (the “Tax Liability”).
These requirements may change from time to time as laws or interpretations
change. Regardless of the Company’s actions in this regard, I hereby acknowledge
and agree that the Tax Liability shall be my responsibility and liability.

 

7. I agree as a condition of my participation in the Stock Purchase Plan to make
arrangements satisfactory to the Company to enable it to satisfy all
withholding, payment and/or collection requirements associated with the
satisfaction of the Tax Liability, including authorizing the Company to:
(i) withhold all applicable amounts from my wages or other cash compensation due
to me, in accordance with any requirements under the laws, rules, and
regulations of the country of which I am a resident (“Local Law”), and (ii) act
as my agent to sell sufficient shares for the proceeds to settle such
requirements. Furthermore, I agree to pay the Company any amount the Company may
be required to withhold, collect or pay as a result of my participation in the
Stock Purchase Plan or that cannot be satisfied by deduction from the my wages
or other cash compensation paid to me by the Company or sale of the shares
acquired under the Stock Purchase Plan. I acknowledge that I may not participate
in the Stock Purchase Plan or exercise any purchase right to receive shares
under the Stock Purchase Plan unless the tax withholding, payment and/or
collection obligations of the Company are satisfied.

 

8.

I understand that the Company may hold certain personal information about me,
including but not limited to my name, home address and telephone number, date of
birth, social security number or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all rights to purchase or any other entitlement to shares awarded, canceled,
purchased or outstanding in my favor, for the purpose of implementing,
administering or managing the Stock Purchase Plan (the “Data”). I further
understand that Data may be transferred to any third parties assisting the
Company in the administration of the Stock Purchase Plan. I understand that
these recipients may be located within or outside my country of residence, or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than my country of residence. I authorize the Company or the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering or managing my
participation in the Stock Purchase Plan, including any requisite transfer of
the Data as may be required for the administration of the Stock Purchase Plan
and/or the subsequent holding of shares on my behalf to a broker or other third
party to deposit any shares acquired pursuant to the Stock Purchase

 

-2-



--------------------------------------------------------------------------------

 

Plan. I understand that the Data will be held only as long as necessary to
implement, administer or manage my participation in the Stock Purchase Plan. I
understand that I may, at any time, review the Data, require any necessary
amendments to Data or withdraw the consents herein in writing by contacting the
Company. I understand that withdrawing my consent may affect my ability to
participate in the Stock Purchase Plan.

 

9. By signing this Subscription Agreement and participating in the Stock
Purchase Plan, I agree and acknowledge that: (a) the Stock Purchase Plan is
discretionary in nature and the Company can amend, cancel, or terminate the
Stock Purchase Plan at any time; (b) participation in the Stock Purchase Plan is
voluntary and occasional, and does not create any contractual or other future
rights to purchase shares, or benefits in lieu of such rights; (c) my right to
purchase shares under the Stock Purchase Plan ceases upon my termination of
employment for any reason except as may otherwise be explicitly provided in this
Subscription Agreement and the Stock Purchase Plan; (d) my right to participate
in the Stock Purchase Plan and to purchase shares under the Stock Purchase Plan,
if any, will cease as of the date that I am no longer actively performing
services following the provision of a notification of termination or resignation
from employment or services, regardless of any reasonable notice period mandated
under local law, without reference to any other agreement, written or oral,
express or implied, including my contract of employment; (e) my participation in
the Stock Purchase Plan is voluntary; (f) my right to purchase shares under the
Stock Purchase Plan is an extraordinary item of compensation, which is outside
the scope of my employment agreement, if any; (g) my right to purchase shares
under the Stock Purchase Plan is not part of normal or expected compensation or
salary for any purpose, including, but not limited to, calculating any
termination, severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits, or similar
payments; (h) the future value of the shares purchased under the Stock Purchase
Plan is unknown and cannot be predicted with certainty, and the Company makes no
express or implied promise about the financial gain or loss to be achieved
through participation in the Stock Purchase Plan; (i) the right to participate
in the Stock Purchase Plan has been granted to me in my status as an employee of
my employer and can in no event be understood or interpreted to mean that an
entity other than my employer has an employment relationship with me; (j) no
claim or entitlement to compensation or damages arises from the diminution in
value of the right to purchase shares under the Stock Purchase Plan, or shares
purchased under the Stock Purchase Plan, and if I did acquire any such rights, I
am deemed to have irrevocably released the Company and/or my employer subsidiary
from any such claim or entitlement that may arise by participating in the Stock
Purchase Plan; and (k) neither the Stock Purchase Plan nor this Subscription
Agreement shall obligate my employer to employ me for any particular length of
time nor confer any right with respect to continuing my status as an employee.

 

10. I agree and acknowledge that I shall bear any and all risk associated with
the exchange or fluctuation of currency associated with my participation under
the Stock Purchase Plan, including without limitation the purchase of shares of
Common Stock or sale of such shares (the “Currency Exchange Risk”). I waive and
release the Company from any potential claims arising out of the Currency
Exchange Risk.

 

-3-



--------------------------------------------------------------------------------

11. I hereby agree to be bound by the terms of the Stock Purchase Plan. The
effectiveness of this Subscription Agreement is dependent upon my eligibility to
participate in the Stock Purchase Plan.

 

12. I understand that the exercise of a purchase right to receive shares under
the Stock Purchase Plan and the issuance, transfer, assignment, sale, or other
dealings of such shares shall be subject to compliance by the Company and me
with all applicable requirements of Local Law. Furthermore, I agree that I will
not acquire shares of Common Stock pursuant to the Stock Purchase Plan except in
compliance with all requirements of Local Law.

 

13. I have received a copy of the Stock Purchase Plan and a prospectus
describing the Stock Purchase Plan and I represent that I am familiar with the
terms and provisions thereof. I represent and acknowledge that I have reviewed
the Stock Purchase Plan and this Subscription Agreement in their entirety, have
had an opportunity to obtain the advice of counsel prior to executing this
Subscription Agreement, and fully understand all provisions of the Stock
Purchase Plan and this Subscription Agreement. I agree to be bound by all of the
terms and provisions of the Stock Purchase Plan and this Subscription Agreement.
I agree to accept as binding, conclusive, and final all decisions and
interpretations of the Board upon any questions arising under the Stock Purchase
Plan or this Subscription Agreement.

 

14. In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due me under the Stock
Purchase Plan:

 

NAME: (Please print)         (First)                                       
 (Middle)                                         (Last)

 

          Relationship               (Address)

 

NAME: (Please print)         (First)                                       
 (Middle)                                         (Last)

 

          Relationship               (Address)

 

Employee’s Social    Security Number:     

 

-4-



--------------------------------------------------------------------------------

Employee’s Address:**               

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

 

Dated:                     Signature of Employee

 

** It is the participant’s responsibility to notify the Company’s stock
administrator in the event of a change of address.

 

-5-